Citation Nr: 1213108	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for abdomen and bowel disorder.

4.  Entitlement to service connection for right great toe chronic rigidity and strain.

5.  Entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back.

6.  Entitlement to a compensable initial disability rating for left wrist carpal tunnel syndrome, also claimed as a left trigger thumb disorder.

7.  Entitlement to an initial disability rating higher than 10 percent for left knee osteoarthritis with patella spur.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1986 and from November 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A timely Notice of Disagreement as to the issues identified on the title page of this decision was received from the Veteran in August 2007.  After the issuance of a March 2008 Statement of the Case, the Veteran perfected his appeal in May 2008 by filing a VA Form 9 substantive appeal.

The Veteran testified at a November 2011 Travel Board hearing that was held at the Montgomery RO.  At that time, additional evidence was received with a waiver of review by the agency of original jurisdiction (AOJ) which was executed validly under 38 CFR 20.1304(c).  This evidence, which consists of one page from the Veteran's service treatment records, various private treatment records, and internet research concerning sinusitis, has been associated with the claims file and considered by the Board as part of the appellate record.

The Board notes that a separate rating decision mailed to the Veteran in April 2011 granted an increased initial disability rating of 10 percent for the Veteran's left knee osteoarthritis with patella spur, effective from November 26, 2005.    Hence, inasmuch as the Veteran has not expressed satisfaction with the disability rating assigned by the April 2011 rating decision, the Veteran is presumed to be seeking the maximum available benefit for his service-connected left knee osteoarthritis with patella spur.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of the Veteran's entitlement to service connection for sleep apnea, allergic rhinitis, and right great toe chronic rigidity and strain; entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back; and entitlement to an initial disability rating higher than 10 percent for left knee osteoarthritis with patella spur are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received a diagnosis of non-malignant colonic polyps in April 2006 which have resolved and not returned.

2.  The non-malignant colonic polyps have not been shown to have been incurred during the Veteran's active duty service, nor have they been shown to be related to an injury or illness incurred by the Veteran during his active duty service.

3.  For all periods relevant to this appeal, the Veteran's left wrist carpal tunnel syndrome has been manifested by mild and incomplete paralysis of the median nerve, marked by symptoms such as pain, numbness, and loss of grip and pinch strength that have resulted in no more than mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for abdomen and bowel disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for a 10 percent initial disability rating, but no higher, for left wrist carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claim of entitlement to service connection for an abdomen and bowel disorder, a letter mailed to the Veteran in August 2006 notified him of the information and evidence needed to substantiate his claims.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's July 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

With respect to the Veteran's claim of entitlement to a compensable initial disability rating for left wrist carpal tunnel syndrome, the August 2006 letter also notified the Veteran as to the information and evidence necessary to substantiate his initial service connection claim for left wrist carpal tunnel syndrome.  In Dingess, the Court also held that where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering 38 U.S.C.A. 5103(a) notice unnecessary because the purpose that such notice is intended to serve has already been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007). 
Hence, insofar as the Veteran's claim for a compensable initial disability rating for left wrist carpal tunnel syndrome, there can be no prejudice to the Veteran in failing to give adequate 5103(a) notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, service treatment records, and identified and pertinent VA and private treatment records have been obtained and associated with the claims file.  Additionally, VA examinations were performed in March 2007 to determine the nature and etiology of the Veteran's claimed abdomen and bowel disorder and right great toe disorder, and to determine the severity of the Veteran's left carpal tunnel syndrome.  An additional VA examination to determine the severity of the left carpal tunnel syndrome was also afforded to the Veteran in March 2011.  The Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's abdomen and bowel disorder and right great toe disorder, and the severity of the Veteran's left carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Abdomen and Bowel Disorder

Concerning his claimed abdomen and bowel disorder, the Veteran testified at his November 2011 hearing that he was initially treated during service for the passage of blood and mucus through his intestines.  He states that polyps were discovered in January 2006 and that he was advised to make changes in his diet.  The Veteran states that he has adhered to his dietary changes and reports that he has not noticed any more blood in his stool.  He does report, however, ongoing mucus in his stool.  

Upon thorough review and careful consideration of the evidentiary record, the Board finds that the Veteran is not entitled to service connection for an abdomen and bowel disorder.

In this regard, the service treatment records show that the Veteran neither reported or was treated for gastrointestinal or bowel symptoms during his active duty service, nor do the service treatment records indicate any diagnoses of gastrointestinal or bowel disorders during the Veteran's active duty service.

Post-service treatment records show that the Veteran was first treated for complaints of abdominal pain and blood and mucus in his stool in January 2006, after his separation from service in November 2005.  In April 2006, the Veteran was referred for a colonoscopy, which revealed the presence of colonic polyps.  A May 2006 biopsy of tissue samples taken during the colonoscopy revealed mucosal prolapse polyps and a tubulovillous adenoma.  These polyps were apparently determined as being non-malignant, as the Veteran was simply advised to increase his fluid intake and to maintain a high fiber diet.  

In March 2007, the Veteran was afforded a VA examination to determine the nature and etiology of his abdominal complaints.  The complete claims file was reviewed by the examiner in conjunction with the examination.  At the examination, the Veteran reported the onset of diarrhea and abdominal discomfort approximately two years ago.  The aforementioned 2006 colonoscopy and biopsy reports were reviewed by the examiner, and confirmed as indicating the presence of benign polyps without any identified colonic disease.  Concerning treatment, the Veteran stated that he was not receiving treatment and denied having any more occurrences of blood in his stool; although he did continue to report small amounts of mucus in his stool.  A clinical examination of the Veteran's abdomen was essentially normal.  In the absence of current objective findings, the VA examiner did not diagnose a specific disorder.

Subsequent treatment records in the claims file, which pertain to VA and private treatment received by the Veteran through November 2011, do not reflect further abdominal or bowel complaints from the Veteran.  These records also do not indicate any new objective gastrointestinal findings or diagnoses.  At his November 2011 Travel Board hearing, the Veteran testified that a more recent colonoscopy and lower GI examinations did not reveal any polyps.

Overall, the evidence in the record indicates the initial onset of abdominal pain and gastrointestinal symptoms in January 2006, two months after the Veteran's separation from active duty service.  Although non-malignant polyps were discovered in April 2006, there is no evidence that these polyps were incurred during the Veteran's active duty service, or as a result of an injury or illness incurred by the Veteran during his active duty service.  Moreover, the evidence shows that the polyps discovered in April 2006 were successfully treated and have not returned.

The Board is mindful of the Veteran's various allegations, made at his March 2007 VA examination and in his November 2011 Travel Board hearing testimony, that his abdominal symptoms began during his active duty service.  In addressing lay evidence and determining what, if any, probative value, may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent in this case to offer statements as to the onset of his experienced abdominal symptoms.  He is also competent to offer statements as to the continuity of symptoms arising from such injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).

The Board observes that, in assessing the credibility of the Veteran's assertions, it may consider factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in weighting the credibility of lay contentions.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In this case, the Veteran's contentions of in-service onset are not consistent with his service treatment records, which as noted above, do not reflect either subjective complaints or objective findings of abdominal or bowel symptoms.  Moreover, the Veteran's contentions are rebutted further by the post-service treatment records, which do not indicate in-service onset of abdominal symptoms, and also, do not expressly relate the Veteran's polyps in any way to his active duty service.  Given the foregoing, the Board is unable to attach probative weight to the Veteran's assertions that he first experienced abdominal symptoms during his active duty service.

Even if the evidence did show the initial onset of abdominal symptoms during service with evidence of subsequent continuity, the March 2007 VA examination did not reveal any current objective findings, and hence, no current disorder was diagnosed.  By the Veteran's own subjective reports, he had not experienced any recent occurrences of blood in his stool and was not currently undergoing any treatment for abdominal pain.  In the absence of a current diagnosis, the basic elements of service connection are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Hence, even if the evidence showed that the Veteran's abdominal symptoms began in service and that the Veteran's colonic polyps were etiologically related to such in-service complaints, service connection is not established because the evidence still does not show the presence of a current abdominal and bowel disorder.

Although the Board acknowledges that the Veteran's abdominal symptoms and discovery of colonic polyps occurred less than a year after his separation from active duty service, service connection for the Veteran's polyps may not be presumed under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  In this regard, non-malignant polyps are not identified under 38 C.F.R. § 3.309(a) as a disability for which service connection may be presumed, even if manifested within a year from the Veteran's discharge from service.

Overall, the evidence does not show that the Veteran's abdominal and bowel symptoms began during his active duty service.  Although the post-service treatment records indicate non-malignant colonic polyps, there is no evidence that these polyps were etiologically related to an injury or illness incurred by the Veteran during his active duty service.  Moreover, the post-service records show that the non-malignant polyps have been successfully treated and have not returned.  Hence, the evidence also does not establish the presence of a current disability.  As the preponderance of the evidence is against the Veteran's claim for service connection for an abdomen and bowel disorder, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Initial Disability Ratings

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

B.  Entitlement to a compensable initial disability rating for left wrist carpal tunnel syndrome, also claimed as a left trigger thumb disorder

Service connection for the Veteran's left wrist carpal tunnel syndrome, also claimed as a left trigger thumb disorder, was granted effective from November 26, 2005, in a July 2007 rating decision.  Throughout the course of this appeal, the left wrist carpal tunnel syndrome disability has been assigned a non-compensable disability rating pursuant to the criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Although the Veteran asserts entitlement to a higher initial disability rating in his claims submissions, he does not express disagreement as to the effective date of the service connection award. 

The criteria under DC 8515 provide differing rating schedules, depending on whether the disability in question affects the major or minor hand.  At his March 2011 VA examination, the Veteran characterized himself as being ambidextrous but stated that he writes with his left hand.  At his March 2007 VA examination, he described himself as being left-hand dominant.  Although the Veteran is no doubt capable of performing certain activities with his right hand, given his initial characterization as being left-hand dominant and given that he performs activities such as writing with his left hand, the Board will consider the Veteran as being left-hand dominant for purposes of this appeal.  Hence, in rating the Veteran's left hand carpal tunnel disability, the Board will apply the criteria applicable to the major hand.

Under DC 8515, for the major hand, mild incomplete paralysis of the median nerve warrants a 10 percent disability rating.   Moderate incomplete paralysis of the median nerve warrants a 30 percent disability rating.  Severe incomplete paralysis of the median nerve is assigned a 40 percent disability rating.  In instances where disabilities of the major hand are manifested by complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances, a maximum schedular 60 percent disability rating is assigned.  38 C.F.R. § 4.124a , Diagnostic Code (DC) 8515.

Upon review and consideration of the evidence of record, the Board finds that the Veteran's left carpal tunnel syndrome has been manifested by mild incomplete paralysis of the median nerve throughout the appeal period.  Accordingly, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent, and no more, for left hand carpal tunnel syndrome under DC 8515.

The Veteran's service treatment records document initial complaints of left hand numbness in January 2005, during the Veteran's active duty service.  He was referred for evaluation by a private physician, Dr. C.T.F., for complaints of numbness, tingling, aching, and decreased grip.  A June 2005 nerve conduction study revealed bilateral moderately severe carpal tunnel syndrome.  A September 2005 occupational assessment reveals decreased strength in the left hand and fingers which resulted in moderately decreased functional level.  Later that month, the Veteran underwent left carpal tunnel release surgery which initially met with favorable results.  Post-surgical follow-up records from October 2005 indicate that the Veteran was allowed to increase his activities and was placed on profile with lifting restrictions of less than 15 pounds and instructions to refrain from push-ups and crunches.

Post-operative visits with Dr. C.T.F. continued after the Veteran's separation from active duty service in November 2005.  At that time, the Veteran continued to report throbbing and tenderness over the thenar muscles.  Nonetheless, December 2005 records indicate continued improvement, as Dr. C.T.F. commented at that time that the left carpal tunnel syndrome appeared to have resolved.  In January 2006, the Veteran reported that he was doing fine and that the numbness in his left hand was gone.  Nonetheless, he continued to report symptoms in the form of residual pain over the left lateral epicondyle.  Occupationally, the Veteran reported that he had returned to his normal duty work.  In April 2006, the Veteran returned to Dr. C.T.F. with complaints of ongoing soreness and weakness in his left hand.

A May 2006 occupational therapy record from Vaughan Regional Medical Center reflects that the Veteran was independent in all activities of daily living, but experienced difficulty with work functions.  Tested grip and pinch strength in the left hand was drastically diminished, in comparison to grip and pinch strength in the right hand.  At a follow-up occupational therapy treatment in June 2006, the Veteran continued to report weakness and periodic numbness in his left hand.  Although specific range of motion measurements are not provided, the June 2006 record also reflects that demonstrated motion of the left fingers and wrist was within functional limits.  Again, grip and pinch strength in the left hand was diminished.  Overall, the Veteran's occupational therapist opined that the Veteran was experiencing more loss of strength in his left hand than one might expect after post-carpal tunnel surgery.

At a March 2007 VA examination, which was performed in conjunction with a review of the claims file, the Veteran reported concern with regard to loss of strength in his left hand since his September 2005 carpal tunnel release.  Despite the reported symptoms, the Veteran stated that he was working as a park ranger, with no change in his regular job duties.  On examination, the Veteran was able to produce normal range of motion of his left wrist and forearm without pain.  Examination of the left hand revealed negative Phalen's without evidence of triggering in the thumb.  Range of motion in the left index, middle, fourth, and fifth fingers was also normal.  Flexion of the distal joint of the left thumb was to 90 degrees without pain; however, 25 degrees of extension was lacking in the MCP joint of the left thumb.  No additional loss of motion was noted after repetition.
The VA examiner diagnosed chronic strain of the left thumb as a residual from left carpal tunnel release.  The examiner did not opine, however, as to the extent of paralysis, if any, that was present in the median nerve.

VA treatment records from July 2008 reflect complaints of pain in the "trigger finger" of the Veteran's left hand.  Overall, the Veteran stated that his symptoms attributed to his left carpal tunnel syndrome had been worsening since April 2008.  Subsequent VA treatment records from August and October of 2008 document continued complaints of left hand pain.  In May 2009, the Veteran reported continuing numbness in his left hand.

The Veteran was afforded a new VA examination for his left carpal tunnel syndrome in March 2011.  At that time, he reported that he had lost strength in his left hand and was still noticing pain in his left hand and wrist and the trigger finger of his left hand.  An examination of the left hand and wrist revealed a two inch long post-surgical scar over the flexor aspect of the left wrist which was well-healed and non-tender.  No tenderness was noted over the left wrist.  On range of motion testing, the Veteran was able to produce left wrist dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Left-handed grip strength was noted as being slightly decreased.  Despite the Veteran's reported left trigger finger symptoms, no objective findings were observed in the left trigger finger.  An examination of the left thumb, however, revealed tenderness over the metocarpophalangeal joint, albeit with normal and painless range of motion.  Repetitive motion of the left wrist was entirely normal and without any additional pain, fatigue, or lack of endurance.  Based upon the reported and demonstrated findings, the examiner diagnosed status-post carpal tunnel release with resolution of paresthesias and slightly decreased strength in the left wrist.  Overall, the examiner opined that functional loss was mild.

An August 2011 private report from Dr. C.M. reflects that the Veteran reported numbness in his left hand.  Electrodiagnostic studies revealed slow sensory nerve conduction velocity of the finger to the wrist and palm to wrist segments of the left median nerve.  No potentials were seen for sensory nerve conduction velocity of the finger to wrist and palm to wrist segment of the right median nerve.  Prolonged terminal latency of the bilateral median nerves was also observed.  Findings from the study were interpreted as indicating mild carpal tunnel syndrome.  Although Dr. C.M. also appears to diagnose widespread sensorimotor peripheral neuropathy of the left upper extremity and a distal left ulnar peripheral neuropathy at the Guyon's canal, there is no indication that these findings and diagnoses are related in any way to the Veteran's left carpal tunnel syndrome or to an injury or illness incurred during his active duty service.

At his November 2011 hearing, the Veteran testified that he was experiencing ongoing numbness and tingling which caused him to occasionally drop objects from his left hand.

Overall, the records shows that after an initially favorable response to his in-service left carpal tunnel release in September 2005, the Veteran's left carpal tunnel syndrome has been consistently manifested by residual pain and a marked loss of left-handed grip and pinch strength throughout the appeal period.  After an initial post-surgical period in which numbness in his left hand apparently resolved, the numbness returned in June 2006.  Despite these reported symptoms, the Veteran has continued to work in his occupation as a park ranger without any apparent restriction or limitation in his work capacity.  At his March 2007 VA examination, the Veteran was able to produce normal range of motion in his left wrist, forearm, and fingers, with some loss of extension of his thumb.  Although 2008 VA treatment records reflect complaints by the Veteran that his left carpal tunnel symptoms were worsening, the March 2011 VA examination revealed decreased left hand strength that resulted in mild functional loss.  Indeed, Dr. C.M.'s August 2011 neurological study and report revealed mild carpal tunnel syndrome with other neurological findings that are apparently unrelated to the Veteran's left carpal tunnel syndrome.  The foregoing evidence indicates an overall disability picture that appears to be consistent with mild incomplete paralysis of the median nerve.  Accordingly, the Board finds that the Veteran is entitled to a 10 percent initial disability rating, and no more, for left carpal tunnel syndrome, pursuant to DC 8515.

Additionally, VA has not received any evidence showing that his left carpal tunnel syndrome has markedly interfered with his employment status beyond that interference already contemplated by the assigned disability ratings.  As noted previously, there is no evidence that the Veteran's left carpal tunnel disability has rendered him incapable of performing his work duties as a park ranger for any period of time, nor is there evidence that the left carpal tunnel disability has caused the Veteran to modify or restrict his work activities.  Moreover, there is no indication that this disability has necessitated frequent, or indeed any, periods of hospitalization since his in-service September 2005 carpal tunnel release surgery.  Similarly, there is no evidence that the Veteran has undergone any additional surgery.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disability, which has been shown upon examination, is fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is entitled to an initial disability rating of 10 percent, and no more, for his service-connected left wrist carpal tunnel syndrome.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for abdomen and bowel disorder is denied.

Entitlement to an additional disability rating of 10 percent, and no more, for left wrist carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A.  Service Connection for Sleep Apnea

In November 2011 Travel Board hearing testimony offered by the Veteran and his spouse, the Veteran contends that he first experienced symptoms of sleep apnea during his active duty service.  In support of his contention, the Veteran has directed VA's attention to a January 2005 service treatment record, which indicates treatment for reported "bad snoring, easy napping, and sleep latency."  Also, testimony from the Veteran's spouse, with whom the Veteran has been married since 1987, attests that the Veteran's snoring symptoms began during his active duty service.

Post-service treatment records show that a sleep study was performed, at the Veteran's request, in January 2007.  This study revealed sleep apnea which has been treated with the assistance of a CPAP machine.

The Veteran has yet to be afforded a VA examination to determine the etiology of his diagnosed sleep apnea.  Given the testimony offered by the Veteran and his spouse, the January 2005 service treatment record, and post-service diagnosis of sleep apnea, the Board finds that such an examination is necessary to determine whether it is at least as likely as not that the Veteran's sleep apnea was first incurred during his active duty service, or, is etiologically related to an injury or illness incurred by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).

B.  Service Connection for Allergic Rhinitis

Service treatment records show that the Veteran was treated in July 1990, February 2005, and April 2005 for various symptoms which include complaints of stuffy nose, headaches, sneezing, coughing, drainage, itchy and watery eyes, and fatigue.  These records show that he was diagnosed at those times with allergies, rhinitis, and sinusitis.

Post-service VA treatment records from January 2007 reflect that the Veteran has experienced ongoing sinusitis and rhinitis.  At a March 2007 VA examination, the Veteran reported chronic nasal stuffiness and congestion, as well as frequent and chronic sinus infections that were accompanied by sinus headaches and small amounts of blood in his nostrils.  Although the VA examiner diagnosed allergic rhinitis, the examiner did not offer an opinion as to whether the allergic rhinitis is etiologically related to allergies, rhinitis, and sinusitis diagnosed during the Veteran's active duty service.

At his November 2011 Travel Board hearing, the Veteran asserted that he continues to experience constant and chronic sinus symptoms, which include nose bleeds.  A private treatment record from Dr. S.P., also from November 2011, reflects complaints of sinus congestion with postnasal drip and headaches.  This record, however, consists only of the first page and is incomplete.

In view of the foregoing, efforts should be made to obtain the Veteran's complete treatment records from Dr. S.P.  38 C.F.R. § 3.159(c)(1).  After such records have been obtained, the Veteran should be afforded a new VA examination to determine whether his current allergic rhinitis is etiologically related to the allergies, rhinitis, and sinusitis that were diagnosed during his active duty service, or to any other injury or illness incurred by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).

C.  Service Connection for Right Toe Chronic Rigidity and Strain

With respect to his claimed right great toe disorder, through assertions made in his claims submissions and November 2011 Travel Board hearing, the Veteran states that he initially sustained an injury during service after striking his toe on a duffel bag.  He states that he subsequently re-injured the toe during service after striking the toe again against a 55 gallon barrel.  According to the Veteran, he has experienced ongoing pain and limping as a result of his toe injury.

Post-service treatment records reflect that the Veteran has consistently reported that pain in his right great toe began during his active duty service after striking his toe against a barrel.  At a March 2007 VA examination, the VA examiner diagnosed chronic rigidity and strain of the right great toe.  Nonetheless, the VA examiner did not offer an opinion as to the etiology of the diagnosed right great toe disorder.  A December 2007 VA treatment records confirms a diagnosis of hallux limitus with a bunion deformity of the right first toe joint.

In view of the Veteran's contentions concerning the onset of his right great toe disorder during active duty service and the post-service records indicating a diagnosis of right great toe hallux limitus with bunion deformity, the Board finds that this matter must be remanded so that the Veteran may be afforded a new VA examination to determine the etiology of his right great toe hallux limitus with bunion deformity.  38 C.F.R. § 3.159(c)(4).

D.  Compensable Disability Rating for Seborrhea, Initially Claimed as a Rash on the Back

The Veteran also asserts that he has experienced an intermittent rash on his back, chest, and forehead since active duty service in Kyrgyzstan during Operation Enduring Freedom from 2003 to 2004.  At his hearing, the Veteran testified that he had experienced four flare-ups during the twelve month period before the hearing.  The Veteran stated that he was treating the rashes with an over-the-counter cream and denied undergoing any steroid-based treatment.  He expressed that symptoms associated with his skin disorder were likely worse during the summertime.

Post-service VA treatment records from March 2008 reflect that the Veteran was treated for a papular rash on his posterior thorax which was diagnosed as non-specific dermatitis or eczema.  In April 2008, he was prescribed a corticosteroid cream called kenalog, for use over affected areas.

In March 2011, the Veteran was afforded a VA examination to determine the current severity of his skin disorder.  At his examination, the Veteran reported that he had been experiencing an itchy rash on his back and forehead for years.  A skin examination, however, did not reveal a current rash on the Veteran's back.  Although evidence of a recent rash was observed on the Veteran's forehead at the hairline, this rash appeared to be in a stage of remission.  Based upon the findings, the VA examiner was able to diagnose only mild facial seborrhea.

If a Veteran's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Given the Veteran's hearing testimony that his skin disorder likely becomes worse during the summertime, the Veteran should be afforded a new VA examination during the summer months (i.e., June, July, or August) so that the severity of his service-connected skin disability may be assessed during its active stage.  38 C.F.R. § 3.159(c)(4).


E.  Initial Disability Rating Higher than 10 Percent for Left Knee Osteoarthritis with Patella Spur

VA treatment records which pertain to treatment from 2006 through 2011 appear to document worsening left knee pain that has required the use of a left knee brace, as well as loss of left leg flexion.

In March 2011, a VA examination was performed to assess the current severity of the Veteran's left knee disorder.  An examination of the left knee at that time revealed flexion to 100 degrees, extension to zero degrees, and pain with motion.  Nonetheless, the VA examiner did not include in the report whether the Veteran's left knee disability has also been manifested by any recurrent subluxation or lateral instability; dislocated cartilage with frequent episodes of locking, pain, and effusion; impairment of the tibia and fibula marked by either malunion or non-union; or genu recurvatum.  In the absence of such findings, the Board is unable to consider possible application of the diagnostic criteria under DC 5257 (for impairment of the knee marked by recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), DC 5260 (for impairment of the tibia and fibula marked by non-union with loose motion requiring a brace, or malunion), or DC 5263 (for genu recurvatum).

In view of the foregoing, the Veteran must be scheduled for a new VA examination of his left knee to assess the current severity of his service-connected left knee disability.  Such examination should include not only range of motion findings expressed in terms of degrees of flexion and extension, but must also include any findings of ankylosis, instability, subluxation, dislocated cartilage, episodes of locking or effusion, malunion or non-union of the tibia and fibula, and genu recurvatum.  All necessary tests and studies should be performed, including x-rays of the left knee.  38 C.F.R. § 3.159(c)(4).


F.  Other Development

The Board notes that private and VA treatment records that have been associated with the claims file pertain to treatment received by the Veteran only through November 2011.  In view of the development action expressed above, and in an effort to ensure that the evidentiary record is as up to date as possible, efforts should be made to contact the Veteran to ascertain the names and addresses of any VA and/or private medical facilities that have treated the Veteran for his sleep apnea, right great toe disorder, skin condition, and/or left knee disorder since November 2011.  Thereafter, VA should obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for sleep apnea, allergic rhinitis, and right great toe chronic rigidity and strain; entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back; and entitlement to an initial disability rating higher than 10 percent for left knee osteoarthritis with patella spur.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records from Dr. S.P.; to obtain records which pertain to treatment received since November 2011; and to schedule separate VA examinations to determine the nature and etiology of his sleep apnea, allergic rhinitis, and right great toe chronic rigidity and strain, and to determine the severity of his service-connected seborrhea and left knee osteoarthritis with patella spur. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the current address for Dr. S.P., as well as the name(s) and address(es) for any private and/or VA treatment providers who have provided treatment for his hypertension since November 2011.

2.  Then, the RO should contact Dr. S.P. and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a new VA examination by an appropriate VA examiner to determine whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to an injury or illness incurred during his active duty service.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to symptoms of "bad snoring, easy napping, and sleep latency" treated during service in January 2005, or to any other injury or illness incurred by the Veteran during his active duty service. 

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and hearing testimony, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support an etiological relationship between the Veteran's sleep apnea and his active duty service.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a new VA examination by an appropriate VA examiner to determine whether it is at least as likely as not that the Veteran's allergic rhinitis is etiologically related to allergies, rhinitis, and sinusitis diagnosed during his active duty service, or to any other injury or illness incurred by the Veteran during his active duty service.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's allergic rhinitis is etiologically related to allergies, rhinitis, and sinusitis diagnosed during his active duty service, or to any other injury or illness incurred by the Veteran during his active duty service. 

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and hearing testimony, March 2007 VA examination report, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support an etiological relationship between the Veteran's allergic rhinitis and his active duty service.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

5.  The Veteran should also be afforded a new VA examination by an appropriate VA examiner to determine whether it is at least as likely as not that the Veteran's chronic rigidity and strain of the right great toe is etiologically related to an injury or illness incurred during his active duty service.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis and an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed right great toe disorder is etiologically related to an injury or illness incurred by the Veteran during his active duty service. 

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and hearing testimony, March 2007 VA examination report, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support an etiological relationship between the Veteran's right great toe disorder and his active duty service.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

6.  The Veteran should also be afforded a new VA examination, with an appropriate examiner, to determine the current severity of his skin disorder.  To the extent possible, the examination should be scheduled during an active stage of the Veteran's disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

The examiner should comment on the severity of the Veteran's service-connected skin disorder and report all signs and symptoms necessary for rating the disability, including the percentage of the entire body of the affected area; the percentage of the exposed areas affected; the types of treatment received by the Veteran, to include any topical therapy, corticosteroids, or immunosuppressive drugs; and the frequency and duration of each such treatment.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, various claims submissions, hearing transcript, and March 2007 and March 2011 VA examination reports), relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report. 

7.  The Veteran should also be afforded a new VA examination, with an appropriate examiner, to determine the current severity of his left knee osteoarthritis with patella spur.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

The examiner should comment on the severity of the Veteran's service-connected left knee osteoarthritis with patella spur and report all signs and symptoms necessary for rating the disability, including:  range of motion of the left leg, expressed in degrees; any further loss of function after repetitive motion, due to further loss of motion, fatigue, or pain; the presence of any ankylosis in the left knee; any recurrent subluxation or lateral instability, characterized as "slight," "moderate," or "severe"; the presence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula marked by malunion or non-union with loose motion requiring a brace; and/or genu recurvatum.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A complete rationale should be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, various claims submissions, hearing transcript, and March 2007 and March 2011 VA examination reports), relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

8.  After completion of the above development, the Veteran's claims of entitlement to service connection for sleep apnea, allergic rhinitis, and right great toe chronic rigidity and strain; entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back; and entitlement to an initial disability rating higher than 10 percent for left knee osteoarthritis with patella spur, should be readjudicated.  If the determination as to any of these issues remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


